June 28,      1951


Hon. Allan Shivers                     Opinion      No. V-1197.
Governor of Texas
Austin, Texas                          Re:      Questions concerning    the
                                                validity and effect of House
                                                Bill No. 190 relating to op-
                                                erations of soil conserva-
-Dear Governor:                                 tion districts.

              Your letter   requesting    our    opinio’n relative   to the above
captioned   matter reads    as follows:

               WI will appreciate   your opinion on the following
      ~‘questions in connection     with the above numbered bill:

               “(1) The caption begins ‘amending House Bill
       No. 97, Acts of the Fifty-first   Legislature,  . . . etc.’
       Thera~-is nothing following the enacting clause to indi-
       cate that this proposed legislation    amends existing
       statutes.   Question:  Is therr a fatal conflict between
       the caption and the body of the Act?

              “(2) Section 4 of the Act authorines the employ-
       ment of auditors and prescribes     the duty ~of the ayditors
       but makes no reference    to accounts of ‘the Soil Gonser-
      vation District’s   being audited by the State Auditor..
      ‘Question:   Under this Act, can the State Auditor con-
       tinue to audit the accounts of the Soil Conservation     Dis-
      tricts 7

             ‘I must act on this bill not later than June 28th
       and will appreciate your advice prior to that time.”

              The caption of House Bill No. 190 states that it is “an
Act amending House Bill No. 97, Acts of the Fifty-first      Legislature,
Regular Session,    1949, . . .‘I The body of the bill does not state that
it is amending said House Bill, and in reality does not do SD except
by necessary    implication  snd then only as to certain provisions    of
House Bill No, 97, Acts’Slst      Leg., R,.S. 1949, ch. 540, p0 1000, that
are in conflict with the provisions    of Housr Bill No. 190, Acts 52nd
Leg., R.S. 1951.

             It is our opinion that there is no, fatal conflict between
,the caption and the body of House Bill No. 190. We have carefully
                                                                                   ,


Hon. Allan   Shivers,   Page   2 (V-1197)




examined the caption of House Bill No. 190 in connection with the
body of the bill and have concluded that the Act constitutes    a com-
plete bill within itself and that the caption is sufficiently broad to -
cover the various provisions    contained in the body of the bill.  The
portion of the caption of House Bill No. 190 which states that it is
amending House Bill No. 97 should be rejected as surplusage.        1
Sutherland on Statutory Construction     (3rd Ed, 1943) 328.

             We have also compared the provisions      of House Bill
No. 190 with the provisions   of House Bill No. 97 of the 51st Legis-
lature and find that certain provisions  of both bills are in harmony,
that certain portions of House Bill No. 97 have been re-enacted      as
a part of House Bill No. 190; and that a portion of the provisions    of
House Bill No. 190,are in direct conflict with the provisions    of House
Bill No. 97. We further find that there are certain provisions     of
House Bill No. 97 the substance o,f which is not covered or touched
upon by the provisions   of House Bill No. 190.                       ‘,

                 It is our, opinion that House Bill No. 190, if it becomes
 law, would be valid; that the prov,iqions thereof are in pari materia
 with the provisions      of House Bill No. 97; and that both Acts should
 be construed together to mahe a, harmo ious .whole. Townsend v,
‘Terrell,     118 Tex. 463, 16 S.W.2d 1863, P1429).’ Of course,       as H ouse
 Bill No. 190 is the latest expression       of the Legislature,   the provi-
 sions thereof, in case of an irreconcilable        conflict with the provi-
 sions of Ho,use Bill No. 97, wo,uld control over and impliedly repeal
 the provisions      of House Bill No. 97 ,which are in irreconcilable      con-
 flict.   Att’y Gen. Op. V-990 (1950) and authorities        there cited.

             It is our opinion that if House Bill No. 190 becomes a
law, the State Auditor can still audit the acco~unts of the soil con-
servation districts   as provided for in Section 3 of House Bill No. 97.
House Bill No. 190 provides for, annual ,audits’ to be prov~ided by the
supervisors   of the soil conservation   districts.  Howeve’k’; it is our
opinion that these two provisions     are not in conflict with each other
and that Section 4 of House Bill No. 190 does not impliedly repeal
Section 3 of Hous,e Bill No. 97, Acts 51st Leg., R.S. 1~949. ch. 540,
p0 1000.


                               SUMMARY           ‘~

              Ther,e is no fatal conflict betwean the caption
                                  .
       and the body of Hause Bill No. 190, Acts 52nd Legis-
       lature, relating to soil, conservation     districts.  ‘House
       Bill No. 190 and House, Bill No. 97% Acts 51st Legis-
       lature, should be construed together as they are in.
       pari materia.    Since House Bill No. 190 is the latest
       expression   of the Legislature,,  in, cas,e of conflicting
Hon. Allan   Shivers,   Page   3 (V-1197)




      provisions,     the provisions  of House Bill No. 190 will
      control.    Att’y Gen, Op. V-990 (1990).     If House Bill
      No. 190 becomes       law, the State Auditor can continue
      to audit the accounts of the State soil conservation
      districts.

                                            Yours   very   truly,

                                             PRICE ,DANIEL
                                            Attorney General


APPROVED:

Everett Hutchinson                                  Assistant
Executive Assistant

Charles D. Mathews
First Assistant




WVG/mwb